Action to recover damages for injuries suffered by infant plaintiff as a consequence of his being struck by a trolley car operated by the defendant-appellant; also companion action brought by the infant’s mother for loss of services and expenses. Judgment for plaintiffs reversed on the law and the facts, and a new trial granted, with costs to abide the event. The court erred in its charge in respect of damages. It stated a formula to be followed in the event that *1041the jury could not distinguish between the injuries caused by the taxicab and those caused by the trolley car. This formula was that an award of a single sum for all the injuries might be utilized as a base from which to deduct the amount of $4,000, received from the taxicab company in settlement for the injuries it caused. This was error under the proof in this case. Under the proof the court should have charged the jury that the injuries to the infant plaintiff’s foot were separable from the other injuries suffered by him, and that if they found they were chargeable to defendant City, an assessment therefor should be made without regard to the amount of the settlement paid by the other defendant in respect of the other injuries. Close, P. J., Carswell, Adel, Lewis and Aldrich, JJ., concur.